


109 HR 5701 IH: Student Financial Readiness Act of

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5701
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Knollenberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the annual contribution limit to Coverdell education savings accounts, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Financial Readiness Act of
			 2006.
		2.Coverdell
			 education savings account improvements
			(a)Increase in
			 annual contribution limit to Coverdell education savings
			 accountsClause (iii) of section 530(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $2,000 and inserting
			 $5,000.
			(b)Contributions
			 not allowed by individuals whose adjusted gross income exceeds
			 limitationSo much of subsection (c) of section 530 of such Code
			 as precedes paragraph (2) is amended to read as follows:
				
					(c)Contributions
				not allowed by individuals whose adjusted gross income exceeds
				limitation
						(1)In
				generalNo contribution may be made to any Coverdell education
				savings account by any individual during the taxable year if the modified
				adjusted gross income of such individual for such taxable year exceeds $150,000
				(twice such amount in the case of a joint
				return).
						.
			(c)Cost-of-Living
			 adjustmentSubsection (b) of section 530 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(5)Cost-of-living
				adjustment
						(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2006, the dollar amount contained in paragraph (1)(A)(iii) and
				subsection (c)(1) shall both be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins
				determined by substituting calendar year 2005 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)RoundingIf
				any increase under subparagraph (A) is not a multiple of $50, such increase
				shall be rounded to the nearest multiple of
				$50.
						.
			(d)Conforming
			 amendmentSubparagraph (A) of section 4973(e)(1) of such Code is
			 amended by striking $2,000 and inserting the dollar
			 amount in effect under section 530(b)(1)(A)(iii) for the taxable
			 year.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
